Case: 14-51108      Document: 00513364731         Page: 1    Date Filed: 02/02/2016




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT
                                                                            United States Court of Appeals
                                                                                     Fifth Circuit

                                    No. 14-51108                                   FILED
                                  Summary Calendar                          February 2, 2016
                                                                              Lyle W. Cayce
                                                                                   Clerk
UNITED STATES OF AMERICA,

                                                 Plaintiff-Appellee

v.

WILLIAM HARRIS JONES,

                                                 Defendant-Appellant


                   Appeal from the United States District Court
                        for the Western District of Texas
                              USDC No. 7:14-CR-90


Before JOLLY, DENNIS, and PRADO, Circuit Judges.
PER CURIAM: *
       William Harris Jones was convicted by a jury of using a cellular phone
and the internet to attempt to coerce and entice a minor to engage in sexual
activity, in violation of 18 U.S.C. § 2422(b). The district court sentenced Jones
to 120 months of imprisonment and 10 years of supervised release and imposed
the following special conditions of supervised release: a prohibition on sexually
oriented materials; a prohibition on alcohol consumption; a prohibition on


       * Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH
CIR. R. 47.5.4.
       Case: 14-51108   Document: 00513364731    Page: 2   Date Filed: 02/02/2016


                                  No. 14-51108

residing where firearms are kept; a requirement that Jones submit to
treatment and abide by the treatment program rules, including submitting to
polygraph testing; and a prohibition on using or possessing a computer, the
internet, or an internet-enabled device without prior written permission of the
probation officer. Jones contends, for the first time on appeal, that these
conditions do not meet the statutory requirements and the district court failed
to adequately explain its reasons for imposing these conditions.
        We review Jones’s claims of error for plain error. See United States v.
Tang, 718 F.3d 476, 482 (5th Cir. 2013); United States v. Miller, 665 F.3d 114,
134 (5th Cir. 2011). A district court’s discretion in imposing conditions of
supervised release is subject to the requirements of 18 U.S.C. § 3583(d).
United States v. Ellis, 720 F.3d 220, 225 (5th Cir. 2013). Because it is debatable
whether the aforementioned conditions satisfy these statutory requirements,
any errors in their imposition are not plain. See Puckett v. United States, 556
U.S. 129, 135 (2009); United States v. Olano, 507 U.S. 725, 734 (1993).
Assuming arguendo that the district court plainly erred by not adequately
explaining its reasons for imposing the aforementioned conditions, any error
did not affect Jones’s substantial rights because Jones has not shown that
providing reasons would have changed the outcome. See Tang, 718 F.3d at
483.
        The judgment of the district court is AFFIRMED.




                                        2